UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

|
po |
MICHAEL S. McCANTS, : OCT 2 1 2019 |

Plaintiff,
19-CV-9565 (AJN)
-against-
ORDER OF SERVICE
TEAM ELECTRIC, INC.,

Defendant.

 

 

ALISON J. NATHAN, United States District Judge:

Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964, 42
U.S.C. §§ 2000e to 2000e-17, and 42 U.S.C. § 1981, alleging that his employer discriminated
against him based on his race, gender, and sexual orientation. The Court construes Plaintiff's
allegations as also asserting related state-law claims. See McLeod v. Jewish Guild for the Blind,
864 F. 3d 154, 158 (2d Cir. 2017) (holding that where a pro se plaintiff's factual allegations
supported claims under “well-known” provisions of state law, district courts must construe the
complaint as asserting claims under those laws, “regardless of [plaintiffs] failure to check the
appropriate blank on a form complaint”). By order dated October 18, 2019, the Court granted
Plaintiff’ s request to proceed in forma pauperis (IFP).

DISCUSSION
A. Service on Defendant

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

 
Civil Procedure generally requires that the summons and complaint be served within 90 days of
the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the
summons and complaint until the Court reviewed the complaint and ordered that a summons be
issued. The Court therefore extends the time to serve until 90 days after the date the summons is
issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff's responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service on Defendant Team Electric, Inc., through the U.S.
Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process
Receipt and Return form (“USM-285 form”) for this Defendant. The Clerk of Court is further
instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary
for the Marshals Service to effect service upon this Defendant.

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

B. Request for Counsel

Plaintiff filed an application for the Court to request pro bono counsel. (ECF No. 4.) The
factors to be considered in ruling on an indigent litigant’s request for counsel include the merits
of the case, Plaintiff’s efforts to obtain a lawyer, and Plaintiff's ability to gather the facts and
present the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d

Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits are

2
“t]he factor which command{s] the most attention.” Cooper, 877 F.2d at 172. Because it is too
early in the proceedings for the Court to assess the merits of the action, Plaintiff's request for
counsel is denied without prejudice to renewal at a later date.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Clerk of Court is further instructed to issue a summon, complete the USM-285 form
with the address for Team Electric, Inc., and deliver all documents necessary to effect service to
the U.S. Marshals Service.

Plaintiffs request for counsel (ECF No. 4) is denied without prejudice to renewal at a
later date.

The Clerk of Court is directed to docket this as a “written opinion” within the meaning of
Section 205(a)(5) of the E-Government Act of 2002.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates
good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.
Dated: Q Me 3\ ii

New York, New York va WV
\ | Qn

\ /ALISON J. NATHAN
United States District Judge

 
DEFENDANT AND SERVICE ADDRESS

Team Electric, Inc.
20 West 36" Street, 10th Floor
New York, New York 10018

 
